Citation Nr: 0429066
Decision Date: 10/22/04	Archive Date: 01/04/05

DOCKET NO. 03-06 153                        DATE OCT 22 2004

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut

THE ISSUE

Entitlement to an increased rating for a left knee disability, currently rated as 40 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and friend

ATTORNEY FQR THE BOARD

M. Donovan, Law Clerk


+
INTRODUCTION

The veteran served on active duty from March 1962 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. That decision granted an increased rating of 40 percent for the veteran's left knee disability, effective August 2000.

FINDINGS OF FACT

The veteran's left knee disability is currently manifested by weakness, pain, moderate swelling, moderate quadriceps atrophy on the left side, notable limitation in range of motion, and tenderness in the lateral joint.

CONCLUSION OF LAW

The criteria for an evaluation higher than 40 percent for the veteran's service connected left knee disability have not been met. 38 U.S.C.A. §§ 1155,5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256-5262 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the pendency of this appeal with the enactment of the Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102,5103, 5103A, 5107 (West 2002). This law eliminates the concept of a well-grounded claim, and redefines the obligations of V A with respect to the duty to assist. The new law also includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The final rule implementing the

-2


'
VCAA was published on August 29, 2001. 66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that a decision promulgated on September 22,2003, Paralyzed
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Court) invalidated the 30-day response period contained in 38 C.F.R. § 3.159(b)(I) as inconsistent with 38 U.S.C.§ 5103(b)(1). The Court made a conclusion similar to the one reached in Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. § 19.9). The Court found that the 30-day period provided in § 3.159(b)(I) to respond to a VCCA duty to notify is misleading and detrimental to claimants whose claims are prematurely denied short of the statutory one-year period provided for response. With respect to Paralyzed Veterans of America v. Secretary of Veterans Affairs, on December 16,2003, the President signed H.R. 2297, the Veterans Benefits Act of 2003 (the Act). Section 701 of the Act contains amendments to 38 U.S.C. §§ 5102 and 5103. The Act contains a provision that clarifies that VA may make a decision on a claim before the expiration of the one-year VCAA notice period. Veterans Benefits Act of 2003, P.L. 108- ___, Section 701 (H.R. 2297, December 16,2003)

In this regard, the appellant was notified of the VCAA and what evidence the VA would obtain in a letter dated November 2002, and in the statement of the case dated January 2003 and the supplemental statements of the case dated October and November 2003. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The veteran received VA examinations during the course of this appeal, including most recently in December 2002. All available records have been obtained and associated with the claims folder.

The Board notes that the VCAA letter was mailed to the veteran subsequent to the appealed rating decision in violation of the VCAA. The Board, however, finds that in the instant case the veteran has not been prejudiced by this defect. In this regard, the Board notes the veteran was provided notice of the division of responsibility in obtaining evidence pertinent to his case and ample opportunity to submit and/or identify such evidence. All identified pertinent evidence has been obtained.

- 3 



Therefore, under the circumstances, the Board finds that any error in the implementation of the VCAA is deemed to be harmless error. As such, the Board finds that the VA has satisfied its duties to notify and assist the veteran, at least as to the issue of an increased rating for a left knee disability, and adjudication of this appeal as to that issue poses no risk of prejudice to the veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384,394 (1993).

Factual Background

The veteran was initially granted service connection for his left knee condition in a rating decision of November 1976. The condition was rated as 10 percent disabling, effective September 1976, based on the service medical records and the report of a VA examination.

In September 1996, the RO increased the rating of the left knee condition to 20 percent disabling, effective September 1995, based on outpatient treatment reports and the report of a VA examination.

In December 1997, the RO increased the rating of the left knee condition to 30 percent disabling, effective September 1995, based on outpatient treatment reports, a VA examination report, and a statement submitted from the veteran's employer.

In August 2000 the veteran filed a claim for an increased rating for his left knee disability. During the course of appeal, in July 2001, the RO increased the rating of the veteran's left knee condition to 40 percent disabling, effective August 2000. Despite this increase, the veteran continued to disagree with the rating of his left knee disability.

During the course of the appeal, the veteran underwent VA examinations in October 2000 and December 2002. The October 2000 VA examination revealed pain radiating from the veteran's left knee to the left hip and ankle. The veteran denied experiencing swelling or redness in the left knee, but did report locking and

- 4



stiffness after prolonged sitting. The veteran reported that he used a soft knee brace and a straight cane for walking, but that he was only able to walk limited distances and that he experienced difficulty in getting up from a sitting position.

This VA examination further revealed atrophy of the left quadriceps muscle, left knee flexion from 0 to 100 degrees, and left knee extension from 100 degrees to O. The VA examiner also noted a valgus deformity of the left knee and effusion of the left knee, with noted tenderness to the patella. The veteran had a normal Lachman's test and an abnormal McMurray's test, secondary to the knee pain. The muscle strength of the left quadriceps and hip flexors was 4/5 and the muscle strength of the left hamstring was 5/5. The veteran was able to feel both light touch and a pinprick on both of his lower extremities. He was, however, unable to walk on his toes or heels on his left foot. An X-ray of the left knee revealed degenerative changes. The final impression of the VA examiner in October 2000 was that the veteran was status post left lateral meniscectomy with degenerative joint disease and limited active range of motion in the left knee.

The veteran underwent another VA examination in December 2002. The veteran's chief complaints at this time regarding his left knee disability were: pain, weakness, stiffness, swelling, buckling, occasional locking, and lack of endurance. The veteran also reported the need to lean on something in order to stand up because of the pain and weakness in his left knee. Additionally, the veteran reported swelling and decreased range of motion in the left knee. The veteran further noted that he uses a cane for blind individuals, and that this cane is helpful in aiding him in walking.

The VA examiner, in conducting the physical examination, found the veteran did need support in standing from a sitting position due to pain and weakness in the left knee and also noted that he walked with an obvious limp, while aided with his cane. The VA examiner reported 20 degrees of external rotation of the left knee while standing, and a 14 degree genus valgus deformity. The VA examiner posited that this deformity was due to the veteran's lateral knee joint arthritis, which is secondary to the lateral meniscectomy. The VA examiner also recognized moderate swelling of the left knee and moderate atrophy of the left quadriceps.

- 5 



The manual muscle for the left knee conducted by the VA examiner showed 5/5 with pain in giving out for both the extensor and flexor. The veteran was able to do five repetitions of knee bending and extension while sitting over the edge of a table with no weights, but began experiencing pain after three repetitions. When a five pound weight was added to the veteran's left ankle he was no longer able to extend to the fu1l 90 degrees because of pain and weakness, but was only able to reach about 45 degrees of extension, with pain.

The VA examiner recorded the veteran's left knee range of motion as being from a 10 degree extension deficit to 104 degrees and noted that the veteran began to experience pain at 10 degrees of flexion. The VA examiner also noted that he was able to hear a loud clunk of crepitus inside the left knee while examining the range of motion.

Additionally, the VA examiner observed that the veteran's left knee ligaments were intact, but that there was tenderness in the lateral joint.

The diagnosis given at this December 2002 VA examination was marked degenerative joint disease of the left knee, traumatic, involving lateral joint consistent with history oflateral meniscectomy. The VA examiner attributed the severe impairment of the left knee range of motion to the veteran's severe arthritis. The examiner attributed the increased genu valgus deformity to the loss of cartilage and the narrowing of the joint space on the left lateral knee joint.

The VA examiner found the veteran to be significantly impaired in left knee function and also suggested that during flare-ups when the knee is swelling, or after repetitive use, the veteran might experience more limitation in range of motion, but the VA examiner stated that he could not exactly determine the additional loss of range of motion at that time.

- 6



Law

Under the laws administered by VA, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. V A has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record. Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Separate diagnostic codes identify the various disabilities. In considering the severity of a disability it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1,4.2,4.41 (2003). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Moreover, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that the findings are sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2003). Therefore, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2003).

The veteran's left knee disability is currently rated as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5262 (2003), for arthritis due to trauma, substantiated by X-ray findings, and nonunion of the tibia and fibula with loose motion, requiring a brace.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis. According to Diagnostic Code 5003,

- 7 



degenerative arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applied for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a. In accordance with applicable regulation, the knee is considered to be a major joint. 38 C.F.R. § 4.45 (2003).

Limitation of motion of the knee is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261. Under Diagnostic Code 5260, a noncompensable evaluation is provided for limitation of flexion of the leg to 60 degrees. A 10 percent evaluation is provided for limitation of flexion of the leg to 45 degrees; a 20 percent evaluation is provided for limitation of flexion of the leg to 30 degrees; and a 30 percent evaluation is provided for limitation of flexion of the left to 15 degrees.

Under Diagnostic Code 5261, a noncompensable evaluation is provided for extension of the leg limited to 5 degrees. A 10 percent evaluation is provided for extension of the leg limited to 10 degrees; a 20 percent evaluation is provided for extension of the leg limited to 15 degrees; and a 30 percent evaluation is provided for extension of the leg limited to 20 degrees; a 40 percent evaluation is provided for extension of the leg limited to 30 degrees; and a 50 percent evaluation is provided for extension of the leg limited to 45 degrees.

Pursuant to 38 C.F.R. § 4.71, Plate II, normal knee extension and flexion ranges from 0 to 140 degrees, respectively.

Under Diagnostic Code 5262, impairment of the tibia and fibula, a 10 percent evaluation is provided for malunion of the tibia and fibula with slight knee or ankle disability. A 20 percent evaluation is provided for malunion of the tibia and fibula with moderate knee or ankle disability. A 30 percent evaluation is provided for malunion of the tibia and fibula with marked knee or ankle disability. A 40 percent

- 8 



evaluation is provided for nonunion of the tibia and fibula with loose motion, requiring a brace.

The veteran could also be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003). Under Diagnostic Code 5257, other impairment of the knee, including recurrent subluxation or lateral instability, is rated as slight, moderate, or severe. A 10 percent evaluation is warranted for slight impairment. A 20 percent evaluation is warranted for moderate impairment. A 30 percent evaluation is warranted for severe impairment.

The veteran could also be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2003). Under Diagnostic Code 5256, ankylosis of the knee is rated based on the angle of flexion. A 30 percent evaluation is warranted for flexion between 0 degrees and 10 degrees. A 40 percent evaluation is warranted for flexion between 10 degrees and 20 degrees. A 50 percent evaluation is warranted for flexion between 20 degrees and 45 degrees. A 60 percent evaluation is warranted for flexion at an angle of 45 degrees or more.

The veteran could also be rated under 38 C.F.R. §4.71a, Diagnostic Code 5258 (2003). Under Diagnostic Code 5258, cartilage which is semilunar or dislocated, with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court pointed out that range of motion can undoubtedly be affected by pain and that limitation of motion due to pain might indeed be reflected in a rating under the Diagnostic Code, but that the Diagnostic Code does not subsume 38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups.

Finally, the VA General Counsel issued a precedent opinion, dated July 1, 1997, concerning the multiple rating for knee disability. In that precedent opinion, the VA General Counsel held that a separate rating under Diagnostic Code 5003 for arthritis may be assigned for a knee disorder already rated under Diagnostic Code

- 9 



5257 for instability (and vise versa), where additional disability is shown by the evidence of record. 62 Fed. Reg. 63604, V AOPGCPREC 23-97, slip op. at 2-3 (1997) (concluding that the evaluation of knee dysfunction under both Diagnostic Codes 5257 and 5003 does not constitute impermissible pyramiding under 38 C.F.R. § 4.14, citing Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994)). In determining whether additional disability is shown, for the purpose of a separate rating, the veteran must meet, at minimum, the criteria for a noncompensable rating under either of those diagnostic codes. Otherwise, "there is no additional disability for which a rating may be assigned." VAOPGCPREC 23-97, slip op. at 3; see also 63 Fed. Reg. 56704, VAOPGCPREC 9-98 (1998). The Board is bound by this regulatory construction of38 C.F.R. § 4.71a, which authorizes multiple ratings under Diagnostic Codes 5003 and 5257. 38 U.S.C.A. § 7104(c) (West 1991).

Analysis

Taking into account all of the relevant evidence, the Board finds that the veteran's left knee disability is currently properly rated as 40 percent disabling under Diagnostic Code 5262. This rating is based on the finding of the RO in its July 2001 rating decision that the veteran was entitled to a rating of 40 percent based on the nonunion and loose motion of the tibia and fibula requiring a brace. This finding was based on the veteran's statements at his VA examination in October 2000 that he used a straight cane and a left knee brace for walking. The rating was also influenced by the veteran's limited range of motion in the left knee as well as pain and weakness, particularly with use. The radiological findings demonstrating
joint abnormality in the left knee were also used in determining the veteran's entitlement to an evaluation of his left knee disability as 40 percent disabling under Diagnostic Code 5262.

The VA examination of December 2002 has not revealed any changes in the veteran's condition which would warrant an increased rating. In fact, under Diagnostic Code 5260, the veteran's left knee disability would be noncompensable based on his limitation of flexion to 104 degrees. Under Diagnostic Code 5261, the

- 10



veteran's left knee disability would warrant a 10 percent evaluation based on the fact that his left knee extension is limited to 10 degrees.

The Board also finds it would be inappropriate to rate the veteran's left knee disability under Diagnostic Code 5257, other impairment of the knee, including recurrent subluxation or lateral instability, because the maximum rating available under this regulation is 30 percent, which is less than the 40 percent rating which the veteran's left knee disability currently warrants.

Similarly, Diagnostic Code 5258 addresses cartilage which is semilunar or dislocated, with frequent episodes of "locking," pain, and effusion into the joint. Such a disability is rated as 20 percent disabling, but, the Board notes that this is less than the 40 percent rating to which the veteran is already entitled, and, so, the veteran will not be rated under Diagnostic Code 5258.

The Board, resolving all doubt in favor of the veteran, finds that the veteran is entitled to a continuation of the evaluation of his left knee disability at 40 percent based on the requirement of a left knee brace and the significant impairment in left knee function, particularly during flare-ups, when the knee is swelling, or after repetitive use. The Board, in granting this continuation, recognizes that, at these times, the veteran would experience a more limited range of motion than that measured at the VA examination in December 2002.

The veteran's left knee disability could be rated higher than 40 percent disabling under Diagnostic Code 5256, ankylosis of the knee. A 50 percent rating is warranted for ankylosis of the knee with flexion between 20 degrees and 45 degrees. However, the Board notes that the veteran has not been found to have such a limited range of motion that it would qualify as ankylosis of the knee. Based on these facts, the Board finds that the veteran's disability cannot be rated under this regulation.

The veteran's left knee disability could also be rated higher than 40 percent disabling under Diagnostic Code 5261, limitation of extension of the leg. However, the Board notes that, in order to qualify for an increased rating of 50 percent, the

- 11 



veteran would have to have extension limited to 45 degrees. In the December 2002 VA examination, the veteran was found to have left knee extension limited to 45 degrees, with pain, but this measurement was made with the veteran wearing a five pound weight on his ankle. The range of motion measured at this VA examination, without added weight was from a 10 degree extension deficit to 104 degrees.

The veteran is not entitled to a separate evaluation for instability because there is no evidence to demonstrate lateral instability or recurrent subluxation pursuant to Diagnostic Code 5257. The Board finds that the limitation in the range of motion and the pain resulting from the degenerative arthritis in the knee are adequately contemplated in the existing rating of the veteran's left knee disability as 40 percent disabling.

The Board has also considered DeLuca v. Brown, 8 Vet. A'pp. 202 (1995), the veteran's own reports of instances of increased swelling and additional limitation in range of motion, and the acknowledgment by the VA examiner in December 2002 that the previously noted range of motion for leg extension would be further limited and more painful during flare-ups. The Board, however, does not find that this would be sufficient to increase the 40 percent rating of the veteran's left knee disability.

ORDER

Entitlement to an increased rating for a left knee disability, currently evaluated as 40 percent disabling, is denied.

ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals

- 12 




